Exhibit 10.74

 

 

Blue Acquisition Group, Inc.

c/o Kohlberg Kravis Roberts & Co. L.P.
9 W. 57th St., Suite 4200
New York, New York 10019

 

April 28, 2011

Timothy A. Cole

c/o Del Monte Corporation

P.O. Box 193575

San Francisco, CA 94119-3575

Dear Timothy:

This letter (the “Letter Agreement”) is to confirm our understanding regarding
certain rights we have agreed to provide you in connection with the consummation
of the transactions contemplated under the certain Agreement and Plan of Merger,
dated as of November 24, 2010, among Blue Acquisition Group, Inc. (“Parent”),
Blue Merger Sub Inc. and Del Monte Foods Company (which has since been merged
with and into Del Monte Corporation (the “Corporation”)) (as it may be amended
or modified, the “Merger Agreement”). For purposes of this Letter Agreement,
reference is made herein to that certain Management Stockholder’s Agreement
among Parent, Blue Holdings, I, L.P. and you, dated as of February 16, 2011 (the
“MSA”), and all capitalized terms used but not otherwise defined in this Letter
Agreement shall have the meaning ascribed to them in the MSA.

This Letter Agreement is to confirm that effective as of the Closing (as such
term is defined in the Merger Agreement), Parent agrees that if, at any time
after the end of the Corporation’s 2013 fiscal year, you resign employment, upon
at least 180 days prior written notice to the Corporation of your intent to so
resign (your “Resignation Notice”), under circumstances that constitute a
Qualified Retirement (as defined below), then the following provisions shall
apply:

(i) for purposes of any Stock Option Agreement, such Qualified Retirement shall
be treated as if a termination of your employment without Cause by the
Corporation and its affiliates had occurred; and

(ii) in lieu of Section 5(d) of the MSA, generally, Parent shall not exercise
any right to repurchase all or a portion of the shares of Stock acquired upon
exercise of Rollover Options (“Rollover Option Stock”), Rollover Options or
vested New Options then held by you on or after such Qualified Retirement;
provided, however, that should you at any time thereafter engage in conduct that
that would, if you were still employed with Parent or any of its subsidiaries,
constitute a violation of Section 22(a) of the MSA, Parent may elect to purchase
all or any portion of the shares of such Stock, Rollover Options or vested New
Options then held by you as if a Section 5(b) Call Event had occurred on the
date Parent first becomes aware that you are



--------------------------------------------------------------------------------

engaging in such prohibited conduct, pursuant to Section 5(b) of the MSA, and
all applicable provisions of Section 5(f), (g) and (j) of the MSA shall apply.

Additionally, if you are terminated without Cause by the Corporation and its
subsidiaries or you resign for Good Reason prior to the end of the Corporation’s
2013 fiscal year, then the following provisions shall apply in lieu of
Section 5(d) of the MSA:

(i) Rollover Option Stock and Rollover Options will be subject to the same
provisions as would apply on and following a Qualified Retirement as provided
for above; and

(ii) Parent may elect to purchase all or any portion of vested New Options (and
Stock acquired upon your exercise of any vested New Options) then held by you as
if a Section 5(b) Call Event had occurred on the date of such termination of
employment, pursuant to Section 5(b) of the MSA, and all applicable provisions
of Section 5(f), (g) and (j) of the MSA shall apply.

For the avoidance of doubt, Section 5(i) of the MSA shall also apply to all of
the foregoing provisions.

This Letter Agreement is also to confirm that as of the Closing, Parent will
cause the Corporation to continue to maintain the Del Monte Corporation
Supplemental Executive Retirement Plan (Fourth Restatement), as amended and
restated effective January 1, 2009 (the “SERP”) until at least December 31,
2012; provided, however, that nothing in this Letter Agreement will prohibit
Parent or the Corporation from amending the SERP to freeze the amount of your
“Gross Benefit” (as such term is defined in the SERP) as earned through the end
of Parent’s 2012 fiscal year. However, if the SERP is terminated, or if your
employment is terminated by Parent or any of its subsidiaries without Cause (as
defined in the SERP) or if you resign for Good Reason (as defined in the MSA),
in any such case prior to December 31, 2012, Parent will cause the Corporation
to vest you in your accrued benefit under the SERP at the time of any such
termination.

For purposes of this Letter Agreement, a “Qualified Retirement” shall mean the
termination of your employment with Parent and all of its affiliates at or after
attainment of age fifty-five (55).

We and you acknowledge that this Letter Agreement supersedes and preempts the
letter agreement between you and Parent dated February 11, 2011. This Letter
Agreement shall be governed by and construed in accordance with the laws of New
York without regard to principles of conflicts of law.



--------------------------------------------------------------------------------

Please sign this Letter Agreement confirming your agreement to the above.

Very truly yours,

 

Blue Acquisition Group, Inc.

By:   /s/ Simon Brown             Name:   Simon Brown Title:   President & Chief
Executive Officer

Agreed to and accepted this 3rd day of May, 2011.

/s/ Timothy A. Cole             Timothy A. Cole

Signature Page